Citation Nr: 0126772	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for cramping of the 
right calf, as secondary to service-connected residuals of 
a shell fragment wound to the right calf.

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right calf.

3. Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse
ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to October 
1968.

The current appeal arose from two March 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to 
service connection for episodic cramping of the lower 
extremities and denied an increased evaluation of a shell 
fragment wound to the right calf.  In a separate rating 
decision issued the same month, the RO denied an increased 
evaluation for PTSD.  

The veteran, with the assistance of his accredited 
representative, appeared at a personal hearing in August 
2001, before the undersigned travel Member of the Board of 
Veterans' Appeals (Board).  His spouse also appeared at the 
hearing and testified.  A transcript of the hearing has been 
associated with the claims file.  

The veteran has submitted pertinent evidence directly to the 
Board.  This evidence would normally be referred to the 
originating agency for review and preparation of a 
supplemental statement of the case.  In this case, however, 
this procedural right has been waived.  38 C.F.R. 
§ 20.1304(c) (2001).

With respect to claims of total disability based on 
individual unemployability (TDIU) under 38 C.F.R. § 4.16(b) 
(2001), once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.155(a) (2001) is met.  Roberson v. Principi, 251 F.3d 
1378 (2001).  In this case, these criteria have been met.  VA 
must therefore consider a claim for a TDIU.  See also 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

Conversely, the Board notes that the veteran does not raise 
the issue of extraschedular entitlement, and there is no 
evidence of potentially exceptional or unusual circumstances.  
38 C.F.R. § 3.321(b)(1) (2001).  The fact that a disability 
generally interferes with employment does not render the 
application of the rating schedule impractical.  VAOPGCPREC 
6-96.  Therefore, the Board need not further address this 
issue.

By rating decisions dated in September 2000, the RO denied 
the veteran's claim of entitlement to service connection for 
hypertension.  The veteran has raised the issue of 
entitlement to service connection for hypertension as 
secondary to PTSD by way of aggravation.  At the August 2001 
hearing, he provided testimony with respect to this issue, 
acknowledging the Board does not yet have jurisdiction of the 
claim. 

Since the hypertension and TDIU issues have been neither 
procedurally developed nor certified for appellate review, 
the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The veteran's testimony at his August 2001 hearing has also 
clarified the service connection issue currently before the 
Board.  He testified that the claim of entitlement to service 
connection for bilateral lower extremity cramping, as it was 
characterized by the RO during their adjudications, was in 
error.  He stated that he was only claiming episodic cramping 
of the right calf, as secondary to the service-connected 
shell fragment wound to the same area.  Transcript, pages 14-
16.  The Board has accordingly recharacterized the issue as 
stated on the title page.

The veteran's submissions, including his June 2001 VA Form 9, 
have consistently averred the service connection issue as 
"episodic cramping, lower extremities."  Moreover, since 
the RO's phrasing of the service connection claim (and, 
consequently, their analysis) included the specific body area 
under consideration after recharacterization of the issue, 
the Board has determined there is no prejudicial error in its 
action.  Bernard v. Brown, 4 Vet. App.384, 392-94 (1993); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   
  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been identified and obtained.

2.  Service connection has already been granted for cramping 
of the right calf which has been construed as a manifestation 
of the service-connected residuals of a fragment wound to the 
right calf.

3.  Residuals of a shell fragment wound to the right calf are 
currently manifested by moderate muscle disability.

4.  PTSD is currently manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and occupation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSIONS OF LAW

1. Entitlement to service connection for episodic cramping of 
the right calf is denied as a matter of law.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.14 
(2001); Sabonis v Brown, 6 Vet. App. 426, 430 (1994).

2. The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right calf have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, 
Diagnostic Code 5311 (2001).

3. The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's record of military service, DD Form 214, shows 
he served on active duty from June 1964 to October 1968 in 
the United States Army.  He is credited with service in the 
Republic of Vietnam from July 1967 to May 1968.   

Entitlement to service connection has been granted for 
residuals of a shell fragment wound to the right calf with 
retained foreign body, 10 percent disabling, effective June 
17, 1970.  Entitlement to service connection for mild, cystic 
acne, noncompensable, was also granted on June 17, 1970.  
Entitlement to service connection has also been granted for 
PTSD, 30 percent disabling, and mechanical low back pain, 10 
percent disabling, each effective September 7, 1999.  In 
August 2001, the RO granted entitlement to service connection 
for diabetes associated with herbicide exposure.  The RO 
assigned a 40 percent disability rating, effective July 9, 
2001.  Since then, the veteran has had a combined evaluation 
of 70 percent for compensation purposes.

In May 1998, a private facility conducted a battery of 
pulmonary function studies.  The veteran was described as an 
obese individual with a 26-year history of smoking an average 
of 40 cigarettes per day.  He reportedly discontinued his 
tobacco use five years earlier due to chronic cough and 
shortness of breath.  At the time of examination, he said he 
was walking two to five miles daily, despite occasional 
wheezing.  Pulmonary function studies were compatible with 
moderate airflow limitation.  The examiner concluded the 
veteran had mild asthma and that some of his symptoms 
suggested that he may have sleep apnea.    

VA conducted a muscle examination in October 1999.  No 
significant flare-ups of muscle pain in the lower extremities 
were reported.  Walking and standing for long periods of time 
allegedly caused pain, with relief brought about by elevation 
of the legs.  The examiner found no limitations of motion or 
function, including during flare-ups.  The examiner stated 
the veteran complained of mild and constant muscle aches and 
pains in his leg area.  No exit wound and mild tissue loss in 
the right calf were noted.  The examiner also noted that no 
bones or joints were affected and that passive and active 
ranges of motion were unaffected; however, muscles in the 
right calf fatigued easily on physical exertion, according to 
the examiner.

In connection with the claim for an increased evaluation, VA 
conducted a PTSD examination in January 2000.  The veteran 
was described as neatly dressed, clean, pleasant, 
cooperative, and fully oriented.  Thought content revealed no 
psychotic material, hallucinations, delusions, referential 
thinking, or paranoid ideas.  The examiner diagnosed chronic 
PTSD with symptomatology consisting primarily of flashbacks, 
frequent thoughts of Vietnam, and interrupted sleep.  A GAF 
(global assessment of functioning) score of 50 was assigned.   

In January 2000, VA also conducted a general medical 
examination.  Results of an electrocardiogram (EKG) revealed 
lateral ischemia with T-wave abnormality. 

The RO received in January 2000 a letter from the treating 
therapist at the Mobile Vet Center, therapist TJJ (initials).  
He stated the veteran reported severe problems with 
nightmares, flashbacks, sleep disturbance, anxiety, intrusive 
thoughts, memory impairment, alienation, and anger.  

After further assessment, it was determined additional 
symptoms included avoidance, depression, isolation, 
exaggerated startle response, diminished interest in 
significant activities, and social and vocational problems.  
Therapist TJJ opined that the PTSD was chronic and serious, 
preventing any type of substantially gainful activity.  In 
September 2000, October 2000, and May 2001, therapist TJJ 
submitted letters virtually identical to his original letter.   


In March 2000, the RO denied an increased evaluation for 
residuals of a shell fragment wound to the right calf, 
relying primarily on the October 1999 VA examination, which 
showed mild functional impairment consistent with no more 
than moderate muscle disability.  

In the same decision, the RO granted entitlement to service 
connection for PTSD, awarding a 30 percent disability, based 
primarily on the results of the January 2000 PTSD 
examination.

In June 2001, the RO received VA and private treatment 
records dated from July 2000 to April 2001.  In July 2000, 
the veteran was admitted to the emergency room with chest 
pain and shortness of breath.  Pulmonary function tests 
reflected moderate obstructive pulmonary disease.  Discharge 
examination included chronic obstructive pulmonary disease.  
In April 2000, he was twice admitted for chest pains.  One 
treating physician diagnosed, among other things, 
arteriosclerotic heart disease with angina.  

In August 2001, the veteran and his spouse testified at 
length regarding both the PTSD and the calf disorder.  At the 
outset, the representative contended the current severity of 
his service-connected disorders were more than the current 
disability ratings reflected.  

The veteran testified that he attends PTSD therapy treatment 
once a week at the Mobile Vet Center and is currently taking 
sleeping pills and Prozac.  He said that he currently works 
but has panic attacks three or four times a week.  
Occasionally, these attacks are so bad that he loses 
consciousness and needs hospitalization; he and his wife then 
referred to the April 2001 emergency room admissions.  

He stated that he also experiences nightmares three or four 
times a week.  His wife added that he wakes up screaming and 
that sleeping pills were fairly ineffective.  Further 
testimony revealed the presence of symptoms such as anger, 
suicidal thoughts, argumentative disposition, and difficulty 
concentrating, especially at night.  Transcript, pages 3-7, 
13.



The veteran testified that his right calf cramps were a 
result of his service-connected calf injury.  He stated that 
he had never received treatment for his complaints, noting 
that he first mentioned it at the VA examination conducted in 
connection with the claim.  He said that he experiences some 
ankle aching due to his antalgic gait and that he needs to 
sit often.  Transcript, pages 8, 9, 14, 15.     


Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent without one year from date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993); and Allen v. Brown, 7 Vet. App. 439 (1995).


Criteria for Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  





In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2001).  

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra; 
38 C.F.R. § 4.3. 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); Alemany, supra.


Specific Criteria for Muscle Evaluation

The skeletal muscles of the body are divided for rating 
purposes into 23 groups, in five anatomical regions.  A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55.


The regulations concerning muscle disabilities changed 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (1997).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update 
this portion of the rating schedule to ensure that it uses 
current medical terminology and unambiguous criteria."  62 
Fed. Reg. 30235.  

A review of the pertinent regulations at 38 C.F.R. 4.73 
reveals no changes in the ratings granted for the 
classifications of disability from muscle injuries (slight, 
moderate, moderately severe, and severe).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

The Board notes that the revision of section 4.55(e) was 
derived from former section 4.55(a) and "involves no 
substantive change from the earlier provision."  62 Fed. 
Reg. 30235.

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe and severe.  
38 C.F.R. § 4.56(c), (d).

Prior to the July 3, 1997 revision, the regulations in effect 
provided that, in rating injuries of the musculoskeletal 
system, attention was first given to the deeper structures 
injured (bones, joints, and nerves).  


A through and through injury, with muscle damage, was always 
at least a moderate injury for each group of muscles damaged.  
Entitlement to a rating of severe grade was established when 
there was a history of "compound comminuted fracture and 
definite muscle or tendon damage from the missile."  
Entitlement to a rating of severe grade, generally, was 
established when there is a history of compound comminuted 
fracture and definite muscle or tendon damage.  However, the 
regulations recognized that there were locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by suture; in such 
cases, the requirements for a severe rating were not 
necessarily met.  38 C.F.R. § 4.72.

Muscle wounds specifically due to gunshot or other trauma 
were considered slight if the injury was a simple wound, 
without debridement, infection or effects of laceration, and 
where the objective findings included a minimum scar, slight, 
if any evidence of fascial defect or of atrophy or of 
impaired tonus, and no significant impairment of function and 
no retained metallic fragments.  Residuals were considered 
moderate if the wound was through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  

In order to warrant a moderate rating, there should have been 
consistent complaints of the cardinal symptoms of muscle 
wounds, particularly fatigue pain after use.  Objective 
findings should have included a relatively small scar with 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R.§ 4.56(b).

In order to be characterized as moderately severe, a muscle 
injury should have been through and through with debridement 
or prolonged infection or with sloughing off of soft parts 
and intermuscular cicatrization.  Service records should have 
shown hospitalization for a prolonged period in service for a 
wound of severe grade, and evidence of unemployability as a 
result of inability to keep up with work should have been 
considered.  

Objective findings should have included a relatively large 
entrance, and if present, exit scar, so situated as to have 
indicated the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c).

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area.  
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as did adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone was normally protected 
by muscle.  38 C.F.R. § 4.56(d).

Effective since July 3, 1997, slight disability of a muscle 
anticipates a simple muscle wound without debridement or 
infection and with a history of a superficial wound with 
brief treatment and no cardinal signs or symptoms of muscle 
disability, such as loss of power, weakness, fatigue-pain, or 
impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  

Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  



(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (d)(4).


Specific Criteria for PTSD Evaluation

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and occupation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130; Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.




The revised criteria provide a 70 percent evaluation when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

Under the revised criteria, a 100 percent rating is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)] (DSM-IV).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); also cited in Richard v. 
Brown, 9 Vet. App. 266 (1996).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

I. Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  


Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, supra.  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA conducted a PTSD examination in January 2000, and the 
veteran was awarded entitlement to service connection for 
PTSD, rated as 30 percent disabling.   The veteran contends 
his PTSD has increased in severity since that time; however, 
he has not requested that VA attempt to obtain medical 
records from any source.  He recently testified that his only 
PTSD treatment is weekly therapy sessions at the Mobile Vet 
Center.  

There is nothing to suggest these sessions are documented, 
and, regardless, VA has received letters from his therapist, 
as recently as May 2001, summarizing the current severity of 
his PTSD.  Four nearly identical letters from Mobile Vet 
Center therapist TJJ suggest additional records from this 
facility would indicate entirely no change in the severity of 
PTSD during the period at issue.

With regard to the calf disorder, the veteran has stated on 
several occasions that he has never sought specific medical 
treatment for it.  Thus, there is no outstanding evidence VA 
was unable to obtain that would require notification of same.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(e)).

In the various rating decisions and statements of the case 
that acknowledged the increases, VA notified him of the 
information and evidence necessary to substantiate the 
claims.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The veteran has been notified of his procedural and appellate 
rights.  As evidenced by the rating decisions, statements of 
the case, supplemental statements of the case, and various 
development letters, the RO has also provided him with notice 
of the laws and regulations pertaining to service connection 
and increased evaluations.  The Board notes that during the 
appeal process, he has exercised nearly all of his appellate 
rights.  

The veteran has been afforded the opportunity to present 
information and arguments in favor of his claim, and he and 
his representative have in fact done so.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).  This is evidenced by 
both his attendance at the August 2001 travel Board hearing 
and the submission of evidence directly to the Board at that 
time.  

In October 1999, VA conducted a muscle examination.  In 
January 2000, VA also conducted a general medical examination 
and a PTSD examination.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
results of these examinations have since been associated with 
the claims file and adequately present the current level of 
disability, such that reexamination is not required.  Glover 
v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 
Vet. App. 400 (1997); VAOPGCPREC 11-95.  

With regard to the PTSD claim, the Board specifically notes 
that an additional VA examination would, in large part, rely 
on the veteran's reported history of recent PTSD symptoms.  
As such, it would only be as reliable as the veteran himself.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  The symptoms 
he would relate to another VA examiner would essentially 
mirror those he recently alleged at his personal hearing, 
which, even when presumed credible, does not warrant 
consideration of the next higher evaluation, as discussed in 
the PTSD analysis section of this decision.

In sum, the Board has evaluated the veteran's claims in light 
of the duty to assist and notice provisions of the VCAA and 
finds that all relevant provisions have been met, considering 
the facts of this case, as set forth.  



The Board finds that the duty to assist in the collection of 
evidence has been completed as defined in the new 
regulations, and no additional notification from VA prior to 
adjudication is necessary. 

The Board also finds that the veteran is not prejudiced by 
its consideration of his claims pursuant to this new law and 
implementing regulations in the first instance.  VA has 
already met any obligations to him under this new law.  The 
Board has been afforded the opportunity to apply the VCAA 
pursuant to the new implementing regulations and the Court's 
recent interpretation of the law.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claims by the RO under the new law would only serve to 
further delay resolution of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


II. Service Connection

The rating decision on appeal denied the veteran's claim of 
entitlement to service connection for bilateral cramping of 
the legs.  The issue was then clarified at the travel Board 
hearing as entitlement to service connection for episodic 
cramping of the right calf as secondary to the service-
connected residuals of a shell fragment wound to the same 
area.

The Board points out, however, that service connection has 
already been awarded for cramping and associated muscle pain 
in the right calf by virtue of the grant of entitlement to 
service connection for a shell fragment wound to the right 
calf, which considered muscle injury to the affected area.  
See 38 C.F.R. § 4.56, 4.73, Diagnostic Code 5311, Muscle 
Group XI.  


In fact, the December 1970 RO decision granting entitlement 
to service connection for residuals of a shell fragment wound 
to the right calf noted complaints consisting of "occasional 
cramps in the calf of the leg during cold weather, then 
soreness when jumping from heights," as well as competent 
evidence stating "no herniation of the muscle."  Moreover, 
any increase in the severity of his cramping is addressed by 
the current claim for an increased evaluation of the shell 
fragment wound.

Therefore, the Board finds that granting a separate claim for 
entitlement to service connection for cramping of the right 
calf would violate the rule against pyramiding found at 38 
C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994). Where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law.  
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  

In this case, because the veteran is already service 
connected for muscle disability in the right calf as a 
primary residual of the shell fragment wound, VA is precluded 
from compensating him twice for the same manifestations of 
injury.  His claim for muscle cramping in the right calf 
lacks legal merit or entitlement under the law and must be 
denied on these grounds.  Sabonis, supra.


III. Increased Evaluation for Residuals of a 
Shell Fragment Wound to the Right Calf

At his personal hearing in August 2001, the veteran indicated 
his right calf injury had worsened since the initial grant by 
the RO.  The Board will thus consider only whether the 
current level of disability warrants assignment of more than 
a 10 percent evaluation, as mandated by the Court in 
Francisco, supra; Cf., Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

A preponderance of the evidence is against an evaluation in 
excess of 10 percent.  The probative evidence of record does 
not show moderately severe muscle disability in the right 
calf necessary for the next higher evaluation of 20 percent.

The Board reiterates that the regulations concerning muscle 
disabilities changed effective July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997); Karnas, supra.  The revised schedule, 
however, was not promulgated to substantively change the 
criteria, but rather "to update this portion of the rating 
schedule to ensure that it uses current medical terminology 
and unambiguous criteria."  62 Fed. Reg. 30235.  

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Codes 5310 to 5312, reveals no changes in 
the ratings granted for the classifications of disability 
from foot and leg muscle injuries (slight, moderate, 
moderately severe, and severe).  The most relevant muscle 
group for the current claim is Muscle Group XI, which 
includes the posterior and lateral crural muscles and muscles 
of the calf.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Since the rating decision dated in December 1970, the 
veteran's shell fragment wound to the right calf has been 
rated as 10 percent disabling.  Such an evaluation reflects 
findings of moderate disability.  Indeed, the RO noted a two 
by one-half inch scar on the medial aspect on the right calf 
with fascial defect but no herniation of the muscle.  No gait 
or motion defects were noted, and complaints consisted of 
fatigue pain after use.  38 C.F.R. § 4.56(b) (1969).

Reviewing the competent evidence pertaining to the current 
level of right calf disability, the record establishes no 
discernible change in severity since the December 1970 RO 
decision.  

The veteran testified that he experiences fatigue 
pain/cramping, and the objective evidence continues to 
establish a relatively small scar with fascial defect.  A 
comprehensive muscle examination by VA in October 1999 showed 
no limitation of motion or function.  
No muscle pain in the lower extremities were reported, except 
after prolonged walking and standing.  These findings are 
attendant with the requirements of a moderate muscle 
disability rating.  38 C.F.R. § 4.56(d)(2).  

The next higher evaluation of 20 percent requires a finding 
of moderately severe muscle injury, evidenced by a through 
and through or deep open penetrating wound with debridement, 
prolonged infection, sloughing off of soft parts, and 
intermuscular scarring.  There should be a history of 
hospitalizations, objective findings of exit and entrance 
scars, and objective findings of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  38 C.F.R. § 4.56(d)(3).  

The October 1999 VA examiner noted that there was no 
observable exit wound, no bones or joints were affected, and 
that only mild tissue loss had occurred.  The veteran has 
stated that he did not suffer from infection in the right 
calf.  After repair of the original injury, he has never 
received treatment for his right calf, according to his 
testimony.   

The lay evidence includes testimony by the veteran that his 
lower calf area swells, cramps, and aches due to his antalgic 
gait.  It is for these primary complaints that he seeks an 
increased evaluation.  These complaints, however, are the 
very symptoms a 10 percent evaluation were intended to 
compensate.  38 C.F.R. § 4.56(d)(2).  

As an aside, the credibility of these statements are 
questioned when other statements in the record indicate 
minimal lower extremity disability.  For instance, in May 
1998, he told an examiner he walks two to five miles every 
day, and the Board finds this inconsistent with complaints of 
antalgic gait and diminished weight-bearing ability.  
Competent medical opinions also noted no evidence of abnormal 
gait.  Thus, there is an apparent tendency on his part to 
exaggerate the disorders currently on appeal by minimizing 
the complaints and symptoms of his disabilities that are not 
currently before the Board.  This is discussed further in the 
next section of this decision.

As the criteria for the next higher evaluation of 20 percent 
have not been met, the Board finds that an evaluation in 
excess of 10 percent is not warranted.  In this regard, no 
question has been presented as to which of two evaluations 
would more properly classify the current severity of his 
shell fragment wound to the right calf.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim.  See Gilbert, supra; 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


IV. Increased Evaluation for PTSD

At his personal hearing in August 2001, the veteran indicated 
his PTSD had worsened since the initial grant by the RO.  The 
Board will thus consider only whether the current level of 
disability warrants assignment of more than a 30 percent 
evaluation, as mandated by the Court in Francisco, supra; 
Cf., Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent.  The probative 
evidence of record does not show PTSD  symptomatology 
consistent with the next higher evaluation of 50 percent.

As evidenced by his hearing testimony, treatment letters from 
Mobile Vet Center, and the January 2000 PTSD examination, the 
veteran does not have occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 
38 C.F.R. § 4.130.

In sum, the evidence of record demonstrates occupational and 
social impairment with occasional decrease in work 
efficiency, consistent with the current 30 percent 
evaluation.  38 C.F.R. § 4.130.  For example, he continues to 
work part-time as a truck driver.  (It is a full-time job, 
which he shares with his spouse).  He gets along with his 
spouse and therapist and considers his supervisor "nice."  
Transcript, p.  12.  He shows good, routine attendance at 
therapy, and the VA examiner considered him neatly dressed, 
pleasant, cooperative, and fully oriented.  

The VA examiner assessed a GAF score of 50, and this 
represents serious symptoms.  See DSM-IV.  The Board accords 
no probative weight to this portion of the examiner's 
assessment because it is inconsistent with the balance of his 
examination, which revealed no more than moderate symptoms.  
The DSM-IV provides several examples of serious symptoms or 
impairment (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting, no friends, and inability to 
maintain a job).  None of these were noted on examination, 
which basically documented a generally appropriate individual 
suffering from flashbacks and insomnia.    

With respect to evidence suggestive of warranting the next 
higher evaluation of 50 percent, the competent and probative 
evidence, at best, demonstrates only the presence of panic 
attacks more than once a week.  This symptom alone, in the 
absence of the majority of the remaining seven symptoms, is 
insufficient to raise the question of which evaluation more 
closely approximates the current level of PTSD severity.  
38 C.F.R. § 4.7.

Moreover, there remains some question as to the cause of the 
veteran's panic attacks, which occur most frequently in the 
evening hours, waking him from sleep.  Competent medical 
opinions of record, noting his obesity and generally poor 
health, have suggested the possibility the apparent panic 
attacks are actually sleep apnea, thus explaining the 
shortness of breath, as well as the ineffectiveness of 
prescribed sleeping pills.


Nevertheless, the veteran and his spouse have testified that 
the panic attacks are so severe that they have already 
required several hospitalizations.  Although he can note his 
observable symptoms, he cannot provide a competent opinion 
regarding the etiology or causation of the symptoms in 
question, as such an opinion is reserved to medical 
professionals.   Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Similarly, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App.171, 175 (1991).  

A review of those emergency room treatment records indicate 
the purpose for those hospital admissions was primarily to 
treat symptoms of physical disorders, as evidenced by 
admitting diagnoses such as chest pain, hypertension, chronic 
obstructive pulmonary disease, and diabetes (service-
connected as 40 percent disabling).  As noted in the previous 
section of this decision, the Board has observed the 
veteran's propensity to highlight the effects of the 
disorders currently on appeal by minimizing the 
symptomatology of his various disabilities not currently 
before the Board.  

To wit, the veteran complains of shortness of breath during 
his alleged panic attacks, providing no other explanation for 
their occurrence.  The competent evidence of record, however, 
shows a 26-year history of tobacco use and diagnoses of 
obstructive pulmonary disease and arteriosclerotic heart 
disease.  Within the last several years, he has told 
examining physicians, particularly those who have examined 
him for physical disorders, that he has experienced symptoms 
such as wheezing and that he quit smoking cigarettes due to 
chronic cough and shortness of breath.    

In this case, even when taking the veteran's statements of 
his alleged current symptoms as true and attributing them to 
PTSD, the Board finds that the current level of disability 
does not warrant an increased evaluation.  

The Board has carefully considered the opinion offered by 
therapist TJJ.  Without delving into whether therapist TJJ is 
competent to make such medical conclusions, the Board finds 
that the presumably competent opinion lacks probative value.  
The opinion suggests a severity of PTSD symptomatology quite 
possibly compatible with a higher evaluation; however, the 
opinion is inconsistent with other substantial evidence of 
record.  For these reasons, the opinion is rejected.  Quiamco 
v. Brown, 6 Vet. App. 304, 308 (1994). 

In therapist TJJ's letter(s), he states that the veteran's 
PTSD is chronic and serious, with social and vocational 
problems, as well as other symptoms, preventing any type of 
substantially gainful activity.  Recent testimony of work 
activity refutes this.  Furthermore, therapist TJJ's 
assessment of the current level of severity of PTSD indicates 
no change from his assessment made at the time of the initial 
claim for PTSD.  Also, the "treating physician rule" that 
gives the opinions of treating physicians greater weight in 
evaluating medical evidence has been rejected in the context 
of veterans' benefits claims.  White v. Principi, 243 F. 3d 
1378 (Fed. Cir. 2001).  

Although the regulations pertaining to PTSD were amended 
effective November 7, 1996, there has been no change in the 
law during the appeal process to warrant any Karnas 
consideration related specifically to PTSD claims.  See 
Karnas, supra. 

As the criteria for the next higher evaluation of 50 percent 
for PTSD have not been met, the Board finds that an 
evaluation in excess of 30 percent is not warranted.  In this 
regard, no question has been presented as to which of two 
evaluations would more properly classify the current severity 
of PTSD.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim for an evaluation in 
excess of 30 percent for PTSD.  See Gilbert, supra; 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for cramping of the right 
calf as secondary to residuals of a shell fragment wound to 
the right calf is denied as a matter of law.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right calf is 
denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.  




		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 


